                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


RONALD WARD,

                        Plaintiff,

v.                                                            Case No: 6:18-cv-459-Orl-41GJK

FLORIDA BC HOLDINGS, LLC,

                        Defendant.
                                               /

                                               ORDER

       THIS CAUSE is before the Court on Plaintiff’s Renewed Motion for Conditional Class

Certification (Doc. 33), to which Defendant filed a Response Opposing Class Representative’s

Renewed Motion (Doc. 34). United States Magistrate Judge Gregory J. Kelly submitted a Report

and Recommendation (Doc. 42), recommending that the Court grant the Motion in part and

conditionally certify two classes of employees, except for two subsections. (Id. at 17–18).

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the Report and Recommendation. It is therefore ORDERED and ADJUDGED

as follows:

              1. The Report and Recommendation (Doc. 42) is ADOPTED and CONFIRMED and

                 made a part of this Order.

              2. Plaintiff’s Renewed Motion for Conditional Class (Doc. 33) is GRANTED in part

                 and DENIED in part.

              3. This case is CONDITIONALLY CERTIFIED as a class action for the following

                 classes:




                                              Page 1 of 3
       a. All Employees of Synergy who were: (1) employed by Synergy as Sales

           Coordinators during the preceding three years at any store other than the

           Orlando or Daytona Beach stores; (2) were classified as exempt from the

           FLSA; and (3) worked more than forty hours in a work week without being

           paid proper overtime compensation.

       b. All Employees of Synergy who: (1) are or were employed by Synergy as

           Sales Coordinators since November 2016; (2) worked more than forty hours

           in a work week; and (3) did not receive proper overtime because: (a)

           Synergy failed to include all weekly remuneration in Sales Coordinator’s

           regular rate of pay when calculating the overtime rate and (b) failed to

           include all hours worked when calculating overtime.

4. Plaintiff’s Counsel is appointed as class counsel.

5. The Proposed Notices (Doc. Nos. 33-4, 33-5) are APPROVED. The

   Misclassification Class Notice shall be amended to reflect that the class is limited

   to Sales Coordinators “at any store other than the Orlando or Daytona Beach

   stores,” upon the date of this Order.

6. On or before March 10, 2019, Defendant shall provide Plaintiff with a list

   containing the names, job titles, dates of employment, last known addresses,

   telephone numbers, and email addresses for each individual in each class.

7. Within ten days of receiving the above list, Plaintiff shall send the approved

   Notice and Consent Form containing the revision above with a self-addressed return

   envelope to each putative class member via first class mail.




                                Page 2 of 3
           8. On or before seven days from date of sending Notice deadlines, Plaintiff shall

              notify the Court of the date the Notices were sent.

           9. The Motion is DENIED in all other respects.

       DONE and ORDERED in Orlando, Florida on February 20, 2019.




Copies furnished to:

Counsel of Record




                                          Page 3 of 3
